Case 1:20-cr-00299-VM Documenti1 F eg PY/PH2OS Pap ¥ Of 1

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK

 

 

x DATE FILED: Ateust 6, 2020

 

 

UNITED STATES OF AMERICA,
-against- ORDER
DERRICK RICHARDSON, 20 Cr. 299 (VM)

Defendant

 

Upon the application of Michael K. Bachrach, court appointed counsel for the defendant
Derrick Richardson, and upon all the proceedings previously had herein, it is apparent that the
defendant Derrick Richardson is financially unable to pay the expenses of retaining the services of
a second attorney, and said services are reasonably necessary to the adequate defense of the
defendant in this case, it is hereby:

ORDERED, pursuant to 18 U.S.C. § 3006A, that John Diaz, Esq., be appointed in the
above-action as co-counsel to Michael K. Bachrach, Esq., so that Mr. Diaz may provide
professional services in this case on behalf of the defendant Derrick Richardson; and

IT IS FURTHER ORDERED that defense counsel may prepare a “mega case” budget for
this Court’s review and consideration.

Dated: New York, New York
August 6, 2020

SO ORDERED

LPIA ED

Victor were
U.S. Ded:
